CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Three months ended March 31, Year ended December 31, Pretax income from operations: Net income $ $ Add income tax expense Pretax income from operations Add fixed charges: Interest expense on corporate debt Interest expense on investment borrowings Interest added to policyholder account balances Portion of rental (a) Fixed charges Adjusted earnings $ $ Ratio of earnings to fixed charges X X (a) Interest portion of rental is estimated to be 33 percent.
